20-05027-rbk Doc#162 Filed 11/17/20 Entered 11/17/20 17:37:58 Main Document Pg 1 of
                                        15



                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

 In re:                                 §             Chapter 11
 KRISJENN RANCH, LLC,                   §
        Debtor                          §          Case No. 20-50805
                                        §
 _________________________________________________________________________

 KRISJENN RANCH, LLC and                §
 KRISJENN RANCH, LLC-SERIES             §
 UVALDE RANCH, and KRISJENN             §
 RANCH, LLC-SERIES PIPELINE             §
 ROW as successors in interest to       §
 BLACKDUCK PROPERTIES, LLC,             §
      Plaintiffs                        §
                                        §
 v.                                     §
                                        §
 DMA PROPERTIES, INC., and              §
 LONGBRANCH ENERGY, LP,                 §        Adversary No. 20-05027
       Defendants                       §
 _________________________________________________________________________

 DMA PROPERTIES, INC.,                        §
      Cross-Plaintiff/Third Party Plaintiff   §
                                              §
 v.                                           §
                                              §
 KRISJENN RANCH, LLC,                         §
 KRISJENN RANCH, LLC-SERIES                   §
 UVALDE RANCH, and KRISJENN                   §
 RANCH, LLC-SERIES PIPELINE ROW,              §   Adversary No. 20-05027
 BLACK DUCK PROPERTIES, LLC,                  §
 LARRY WRIGHT, and JOHN TERRILL,              §
      Cross-Defendants/Third-Party            §
      Defendants                              §

        LARRY WRIGHT’S ANSWER AND AFFIRMATIVE DEFENSES TO THIRD
      PARTY PLAINTIFF LONGBRANCH ENERGY, LP’S THIRD-PARTY CLAIMS

  TO THE HONORABLE CHIEF BANKRUPTCY JUDGE RONALD B. KING:




                                              1
20-05027-rbk Doc#162 Filed 11/17/20 Entered 11/17/20 17:37:58 Main Document Pg 2 of
                                        15



     COME NOW Third-Party Defendant LARRY WRIGHT and answers the Third-Party

  Complaints against him by Third-Party Plaintiff Longbranch Energy, LP, (“Longbranch”) and

  would respectfully show as follows:

                                              PARTIES

     1.          Paragraph 1 is admitted.

     2.          Paragraph 2 is admitted.

     3.          Paragraph 3 is admitted.

     4.          Paragraph 4 is admitted.

     5.          Paragraph 5 is admitted.

     6.          Paragraph 6 is denied.

     7.          Paragraph 7 is admitted.

     8.          Paragraph 8 is admitted.

     9.          Paragraph 9 is admitted to the extent that it identifies McCleod Oil’s registered

  agent, denied to the extent that McCleod Oil is a party to this proceeding.

                                  JURISDICTION AND VENUE

     10.         Paragraph 10 is admitted.

     11.         Paragraph 11 is admitted.

     12.         Third-Party Defendant lacks sufficient knowledge or information to form a belief

  about the truth of the allegations made in Paragraph 12. Third-Party Defendant is not certain at

  this time whether adjudication of the claims herein are necessary to the effective reorganization of

  the Debtors.

     13.         Paragraph 13 is admitted.




                                                   2
20-05027-rbk Doc#162 Filed 11/17/20 Entered 11/17/20 17:37:58 Main Document Pg 3 of
                                        15



                                     SUMMARY OF DISPUTE

     14.         Paragraph 14 is denied.

                                     FACTUAL BACKGROUND

     15.         Third-Party Defendant lacks sufficient knowledge or information to form a belief

  about the truth of the allegations made in Paragraph 15.

     16.         Third-Party Defendant lacks sufficient knowledge or information to form a belief

  about the truth of the allegations made in Paragraph 16.

     17.         Third-Party Defendant lacks sufficient knowledge or information to form a belief

  about the truth of the allegations made in Paragraph 17.

     18.         Third-Party Defendant 18 is admitted.

     19.         Third-Party Defendant 19 is admitted as to the accuracy of the text of the

  unexecuted Exhibit, but denied as to Longbranch’s interpretation of the agreement.

     20.         Paragraph 20 is admitted.

     21.         Third-Party Defendant lacks sufficient knowledge or information to form a belief

  about the truth of the allegations made in Paragraph 21.

     22.         Paragraph 22 is denied.

     23.         The alleged representations made by Wright in Paragraph 23 are denied and Wright

  lacks sufficient knowledge or information to form a belief about the truth of all other allegations

  made in Paragraph 23.

     24.         Wright admits he was reimbursed the $25,000, but otherwise deny the allegations

  in Paragraph 24.

     25.         Paragraph 25 is admitted as to the accuracy of the text, denied as to DMA’s

  interpretation of the agreement.


                                                  3
20-05027-rbk Doc#162 Filed 11/17/20 Entered 11/17/20 17:37:58 Main Document Pg 4 of
                                        15



     26.          Paragraph 26 is admitted.

     27.          Paragraph 27 is denied.

     28.          Third-Party Defendant admits to the alleged closing date but otherwise lacks

  sufficient knowledge or information to form a belief about the truth of the allegations made in

  Paragraph 28.

     29.          The alleged representations made by Wright in Paragraph 29 are denied and Wright

  lacks sufficient knowledge or information to form a belief about the truth of all other allegations

  made in Paragraph 29.

     30.          Paragraph 30 is denied.

     31.          Third-Party Defendant admits that a deed of trust was executed on January 18,

  2018, and that documents were prepared by David Strolle and he was listed as the trustee, but all

  other allegations made in Paragraph 31 are denied.

     32.          Third-Party Defendant admits a letter of intent was proposed by John Terrill and

  signed by Larry Wright but otherwise deny the allegations made in Paragraph 32.

     33.          Third-Party Defendant lacks sufficient knowledge or information to form a belief

  about the truth of the allegations made in Paragraph 33.

     34.          Paragraph 34 is admitted.

     35.          Paragraph 35 is admitted.

     36.          Third-Party Defendant lacks sufficient knowledge or information to form a belief

  about the truth of the allegations made in Paragraph 36.

     37.          Third-Party Defendant admits that there was a meeting between the stated persons

  but otherwise denies the allegations made in Paragraph 37.




                                                  4
20-05027-rbk Doc#162 Filed 11/17/20 Entered 11/17/20 17:37:58 Main Document Pg 5 of
                                        15



     38.         Third-Party Defendant admits that the parties drove to the right of way but lack

  sufficient knowledge or information to form a belief about the truth of all other allegations made

  in Paragraph 38.

     39.         Paragraph 39 is admitted.

     40.         Third-Party Defendant admits that Borders called Moore but otherwise denies the

  allegations made in Paragraph 40.

     41.         Paragraph 41 is admitted.

     42.         Paragraph 42 is denied.

     43.         Third-Party Defendant denies there was radio silence but lacks sufficient

  knowledge or information to form a belief about the truth of the allegations made in Paragraph 43.

     44.         Third-Party Defendant lacks sufficient knowledge or information to form a belief

  about the truth of the allegations made in Paragraph 44.

     45.         Paragraph 45 is admitted.

     46.         Paragraph 46 is denied as to the percentage of Black Duck’s retained interest and

  Wright’s purported contradiction, but is otherwise admitted.

     47.         Paragraph 47 is admitted.

     48.         Third-Party Defendant lacks sufficient knowledge or information to form a belief

  about the truth of the allegations made in Paragraph 48.

     49.         Paragraph 49 is denied.

     50.         Third-Party Defendant denies the existence of a “peaceful resolution” but otherwise

  admits the allegations made in Paragraph 50.

     51.         Third-Party Defendant admits that KrisJenn Ranch, LLC Series Pipeline ROW paid

  $2.5 million, but otherwise denies the allegations made in Paragraph 51.


                                                  5
20-05027-rbk Doc#162 Filed 11/17/20 Entered 11/17/20 17:37:58 Main Document Pg 6 of
                                        15



     52.         Third-Party Defendant admit that the foreclosure occurred but otherwise deny the

  allegations made in Paragraph 52.

     53.         Third-Party Defendant denies there has been a request for records other than

  through litigation but otherwise admit the allegations made in Paragraph 53.

     54.         Paragraph 54 is denied.

     55.         The allegations made in paragraph 55 are admitted to the extent suits were filed but

  otherwise denied.

     56.         Third-Party Defendant admit that the Court held the venue was not proper but

  otherwise denies the allegations in Paragraph 56.

     57.         Third-Party Defendant admit that the summary judgment was denied but otherwise

  denies the allegations made in Paragraph 57.

     58.         It is admitted that Wright, as principal of the Debtor entities, filed for bankruptcy

  protection and that he provided discovery responses prior to the bankruptcy filing and that Wright,

  on behalf of KrisJenn, voluntarily provided responsive documents after the bankruptcy filing. The

  allegations made in Paragraph 58 are otherwise denied.

     59.         It is admitted that KrisJenn Ranch, LLC borrowed $5.9 million from McLeod Oil

  but otherwise deny the allegations made in Paragraph 59.

     60.         Paragraph 60 is denied.

                                       CAUSES OF ACTION

                              CLAIM 1: BREACH OF CONTRACT

     61.         In response to Paragraph 61, Third-Party Defendant reasserts all of his responses to

  Paragraphs 1 to 60 of Third-Party Plaintiff’s Complaint and Counterclaim and incorporate the

  same by reference.


                                                   6
20-05027-rbk Doc#162 Filed 11/17/20 Entered 11/17/20 17:37:58 Main Document Pg 7 of
                                        15



     62.         Paragraph 62 states conclusions of law to which no responsive pleading is required.

  To the extent a responsive pleading is required, the allegations in this paragraph are denied.

     63.         Paragraph 63 is denied.

     64.         Paragraph 64 states conclusions of law to which no responsive pleading is required.

  To the extent a responsive pleading is required, the allegations in this paragraph are denied.

     65.         Paragraph 65 is denied.

     66.         Paragraph 66 is denied.

     67.         Paragraph 67 states conclusions of law to which no responsive pleading is required.

  To the extent a responsive pleading is required, the allegations in this paragraph are denied.

     68.         Paragraph 68 states conclusions of law or request of relief to which no responsive

  pleading is required. To the extent a responsive pleading is required, the allegations in this

  paragraph are denied.

                           CLAIM 2: MONEY HAD AND RECEIVED

     69.         In response to Paragraph 69, Third-Party Defendant reasserts all of his responses to

  Paragraphs 1 to 68 of Third-Party Plaintiff’s Complaint and Counterclaim and incorporate the

  same by reference.

     70.         Paragraph 70 is denied.

     71.         Paragraph 71 is denied.

     72.         Paragraph 72 states conclusions of law to which no responsive pleading is required.

  To the extent a responsive pleading is required, the allegations in this paragraph are denied.




                                                   7
20-05027-rbk Doc#162 Filed 11/17/20 Entered 11/17/20 17:37:58 Main Document Pg 8 of
                                        15



                 CLAIM 5: TORTIOUS INTERFERENCE WITH CONTRACT

     73.         In response to Paragraph 73, Third-Party Defendant reasserts all of his responses to

  Paragraphs 1 to 72 of Third-Party Plaintiff’s Complaint and Counterclaim and incorporate the

  same by reference.

     74.         Paragraph 74 states conclusions of law to which no responsive pleading is required.

  To the extent a responsive pleading is required, the allegations in this paragraph are denied.

     75.         Paragraph 75 states conclusions of law to which no responsive pleading is required.

  To the extent a responsive pleading is required, the allegations in this paragraph are denied.

     76.         Paragraph 76 states conclusions of law to which no responsive pleading is required.

  To the extent a responsive pleading is required, the allegations in this paragraph are denied.

     77.         Paragraph 77 states conclusions of law to which no responsive pleading is required.

  To the extent a responsive pleading is required, the allegations in this paragraph are denied.

                           CLAIM 6: FRAUDULENT INDUCEMENT

     78.         In response to Paragraph 78, Third-Party Defendant reasserts all of his responses to

  Paragraphs 1 to 77 of Third-Party Plaintiff’s Complaint and Counterclaim and incorporate the

  same by reference.

     79.         Paragraph 79 states conclusions of law to which no responsive pleading is required.

  To the extent a responsive pleading is required, the allegations in this paragraph are denied.

     80.         Paragraph 80 states conclusions of law to which no responsive pleading is required.

  To the extent a responsive pleading is required, the allegations in this paragraph are denied.

     81.         Paragraph 81 states conclusions of law to which no responsive pleading is required.

  To the extent a responsive pleading is required, the allegations in this paragraph are denied.




                                                   8
20-05027-rbk Doc#162 Filed 11/17/20 Entered 11/17/20 17:37:58 Main Document Pg 9 of
                                        15



     82.         Paragraph 82 states conclusions of law to which no responsive pleading is required.

  To the extent a responsive pleading is required, the allegations in this paragraph are denied.

     83.         Paragraph 83 states conclusions of law to which no responsive pleading is required.

  To the extent a responsive pleading is required, the allegations in this paragraph are denied.

     84.         Paragraph 84 states conclusions of law to which no responsive pleading is required.

  To the extent a responsive pleading is required, the allegations in this paragraph are denied.

     85.         Paragraph 85 states conclusions of law to which no responsive pleading is required.

  To the extent a responsive pleading is required, the allegations in this paragraph are denied.

                                         CLAIM 7: FRAUD

     86.         In response to Paragraph 86, Third-Party Defendant reasserts all of his responses to

  Paragraphs 1 to 85 of Third-Party Plaintiff’s Complaint and Counterclaim and incorporate the

  same by reference.

     87.         Paragraph 87 states conclusions of law to which no responsive pleading is required.

  To the extent a responsive pleading is required, the allegations in this paragraph are denied.

     88.         Paragraph 88 states conclusions of law to which no responsive pleading is required.

  To the extent a responsive pleading is required, the allegations in this paragraph are denied.

     89.         Paragraph 89 states conclusions of law to which no responsive pleading is required.

  To the extent a responsive pleading is required, the allegations in this paragraph are denied.

     90.         Paragraph 90 states conclusions of law to which no responsive pleading is required.

  To the extent a responsive pleading is required, the allegations in this paragraph are denied.

     91.         Paragraph 91 states conclusions of law to which no responsive pleading is required.

  To the extent a responsive pleading is required, the allegations in this paragraph are denied.




                                                   9
20-05027-rbk Doc#162 Filed 11/17/20 Entered 11/17/20 17:37:58 Main Document Pg 10
                                      of 15



    92.         Paragraph 92 states conclusions of law to which no responsive pleading is required.

 To the extent a responsive pleading is required, the allegations in this paragraph are denied.

    93.         Paragraph 93 states conclusions of law to which no responsive pleading is required.

 To the extent a responsive pleading is required, the allegations in this paragraph are denied.

    94.         Paragraph 94 states conclusions of law to which no responsive pleading is required.

 To the extent a responsive pleading is required, the allegations in this paragraph are denied.

    95.         Paragraph 95 states conclusions of law to which no responsive pleading is required.

 To the extent a responsive pleading is required, the allegations in this paragraph are denied.

    96.         Paragraph 96 states a request for relief and conclusions of law to which no

 responsive pleading is required. To the extent a responsive pleading is required, the allegations in

 this paragraph are denied.

                              CLAIM 9: UNJUST ENRICHMENT

    97.         In response to Paragraph 97, Third-Party Defendant reasserts all of his responses to

 Paragraphs 1 to 96 of Third-Party Plaintiff’s Complaint and Counterclaim and incorporate the

 same by reference.

    98.         Paragraph 98 states conclusions of law to which no responsive pleading is required.

 To the extent a responsive pleading is required, the allegations in this paragraph are denied.

    99.         Paragraph 99 states conclusions of law to which no responsive pleading is required.

 To the extent a responsive pleading is required, the allegations in this paragraph are denied.

                              CLAIM 10: DECLARATORY RELIEF

    100.        In response to Paragraph 100, Third-Party Defendant reasserts all of his responses

 to Paragraphs 1 to 99 of Third-Party Plaintiff’s Complaint and Counterclaim and incorporate the

 same by reference.


                                                 10
20-05027-rbk Doc#162 Filed 11/17/20 Entered 11/17/20 17:37:58 Main Document Pg 11
                                      of 15



    101.        Paragraph 101 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    102.        Paragraph 102 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    103.        Paragraph 103 states a request for relief and conclusions of law to which no

 responsive pleading is required. To the extent a responsive pleading is required, the allegations in

 this paragraph are denied.

    104.        Paragraph 104 states a request for relief and conclusions of law to which no

 responsive pleading is required. To the extent a responsive pleading is required, the allegations in

 this paragraph are denied.

                                       ATTORNEY’S FEES

    105.        Paragraph 105 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this Paragraph are

 denied.

         The remainder of Third-Party Plaintiff Longbranch’s Counterclaims and Third-Party

 Claims consist of a prayer for relief, to which no response is required. To the extent a response is

 deemed required, Debtors deny Longbranch Energy, LP is entitled to the requested relief or any

 relief whatsoever.

                                  AFFIRMATIVE DEFENSES

        106.    Defendant’s claims are barred, in whole or in part, because they lack standing to

 sue.


                                                 11
20-05027-rbk Doc#162 Filed 11/17/20 Entered 11/17/20 17:37:58 Main Document Pg 12
                                      of 15



     107.       Defendant’s claims are barred, in whole or in part, due to unilateral or mutual

 mistake. Third-Party Defendant is entitled to have the contracts in controversy rescinded or

 revised as a result of such unilateral or mutual mistake.

     108.       Defendant’s claims are barred, in whole or in part, due to subsequent modification

 of the Agreement.

     109.       Defendant’s claims are barred, in whole or in part, by impossibility of performance.

     110.       Defendant’s claims are barred by illegality.

     111.       Defendant’s equitable counterclaims are barred, in whole or in part, because they

 have unclean hands.

     112.       Defendant’s tort claims are contractual in nature and are barred by the economic

 loss rule.

     113.       Third-Party Defendant asserts the defense of justification.

     114.       Defendant’s claims are barred, in whole or in part, by the doctrine of estoppel.

     115.       Third-Party Defendant asserts the defense of proportionate responsibility and assert

 that the damages alleged by Defendant were legally and proximately caused in whole or in part by

 the negligence, fault, negligence per se, and/or other culpable conduct of other persons or parties

 who failed to exercise the same degree of care and caution as would have been exercised by

 persons using ordinary care in the same or similar circumstances. Third-Party Defendant is

 therefore entitled to have the Court and Jury apply the doctrine of proportionate responsibility

 established by Chapter 33 of the Texas Civil Practice & Remedies Code, to reduce any judgment

 against them by the degree of negligence or fault attributable to any other person or party.




                                                  12
20-05027-rbk Doc#162 Filed 11/17/20 Entered 11/17/20 17:37:58 Main Document Pg 13
                                      of 15



     116.           Third-Party Defendant denies that he is liable in the capacity in which he is sued as

 all acts complained of by Third-Party Plaintiff were not performed in Larry Wright’s individual

 capacity, rather in his respective capacity of the entities he has an ownership.

 117.    Third-Party Defendant denies that Frank Daniel Moore has brought suit in a capacity for

     which he is entitled recovery in his individual capacity.

        WHEREFORE PREMISES CONSIDERED Third-Party Defendant prays for a judgment

 dismissing the Complaint with prejudice and for such further relief as the Court may deemed them

 justly entitled.

        Dated: November 17, 2020

                                                  Respectfully submitted,

                                                  BAYNE, SNELL & KRAUSE
                                                  1250 N.E. Loop 410, Suite 725
                                                  San Antonio, Texas 78209
                                                  Telephone: (210) 824-3278
                                                  Facsimile: (210) 824-3937
                                                  Email: wgermany@bsklaw.com

                                                  By: /s/ William P. Germany
                                                         WILLIAM P. GERMANY
                                                         State Bar No. 24069777
                                                  Attorney for Third-Party Defendant
                                                  Larry Wright


                                           Certificate of Service

         I hereby certify that a true and correct copy of the foregoing document was served on all
 counsel of record by way of e-service through the CM/ECF system by notice of electronic filing
 or via email on the 17th day of November, 2020:

 C. John Muller IV
 Email: john@muller-smeberg.com
 Ronald J. Smeberg
 Email: ron@smeberg.com
 Muller Smeberg, PLLC


                                                     13
20-05027-rbk Doc#162 Filed 11/17/20 Entered 11/17/20 17:37:58 Main Document Pg 14
                                      of 15




 111 W. Sunset
 San Antonio, TX 78209
 Counsel to Plaintiffs KrisJenn Ranch, LLC,
 KrisJenn Ranch, LLC, Series Uvalde Ranch,
 KrisJenn Ranch, LLC, Series Pipeline Row

 Michael Black
 BURNS & BLACK PLLC
 750 Rittiman Road
 San Antonio, Texas 78209
 210-829-2022
 210-829-2021 fax
 mblack@burnsandblack.com
 Attorneys for Longbranch Energy, LP and
 DMA Properties, Inc.

 Christopher S. Johns
 Christen Mason Hebert
 JOHNS & COUNSEL PLLC
 14101 Highway 290 West, Suite 400A
 Austin, Texas 78737
 512-399-3150
 512-572-8005 fax
 cjohns@johnsandcounsel.com
 chebert@johnsandcounsel.com

 Timothy Cleveland
 CLEVELAND | TERRAZAS PLLC
 4611 Bee Cave Road, Suite 306B
 Austin, Texas 78746
 512-689-8698
 tcleveland@clevelandterrazas.com

 Natalie Wilson
 LANGLEY & BANACK, INC.
 745 East Mulberry Avenue I Suite 700
 San Antonio, TX 78212
 210-736-6600
 lwilson@langleybanack.com
 Attorneys for DMA Properties, Inc.

 Jeffery Duke
 DUKE BANISTER MILLER & MILLER
 22310 Grand Corner Drive, Suite 110
 Katy, Texas 77494
 jduke@dbmmlaw.com
 Counsel for Longbranch Energy, LP

                                              14
20-05027-rbk Doc#162 Filed 11/17/20 Entered 11/17/20 17:37:58 Main Document Pg 15
                                      of 15



 David P. Strolle, Jr.
 Granstaff, Gaedke & Edgmon, P.C.
 5535 Fredericksburg Road, Suite 110
 San Antonio, Texas 78229
 T- (210) 348-6600 ext. 203
 F- (210) 366-0892
 dstrolle@caglaw.net

 OFFICE OF THE UNITED STATES TRUSTEE
 903 San Jacinto Blvd, Room 230
 Austin, Texas 78701
 shane.p.tobin@usdoj.gov
 United States Trustee

 John Terrill
 12712 Arrowhead Lane
 Oklahoma City, OK 73120


                                             /s/ William P. Germany
                                            WILLIAM P. GERMANY




                                       15
